department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-801332-99 uilc memorandum for district_counsel rocky mountain district from subject mitchel s hyman senior technician reviewer branch general litigation avoidance of undesignated or involuntary payments applied to nontrust tax_liabilities as preferential transfers this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue sec_1 whether voluntary undesignated payments or involuntary levy payments applied to nontrust fund tax_liabilities are protected from avoidance by a chapter trustee by the holding in 496_us_53 that a voluntary prepetition payment of trust_fund_taxes is not payment of property of the debtor whether the undesignated voluntary or involuntary payments could be re-applied to trust_fund_taxes so as to bring the payments within the protection of begier conclusion sec_1 payments whether voluntary or involuntary of nontrust fund taxes within the preference period are transfers of an interest of the debtor in property and may be avoided by the trustee if all of the elements of sec_547 of the bankruptcy code are proven funds previously applied to nontrust fund taxes should not be re-applied following the commencement of a bankruptcy case in an effort to bring the payments under the protection of begier facts the facts you provided are that two corporations incurred employment_tax liabilities for withheld income and fica_taxes and for the employer’s portion of fica_taxes gl-801332-99 corporation a sent in a voluntary undesignated partial payment which was less than the amount of the nontrust fund portion of the tax_liability remaining unpaid at the time of the payment in accordance with provisions of the internal_revenue_manual irm and applicable revenue procedures this payment was applied to the non-trust fund portion of the corporation’s liabilities see revrul_79_284 79_2_cb_83 policy statement p-5-60 after consulting with a tax advisor corporation a sent subsequent payments with explicit directions to the service to apply the payments to the trust fund portion of the tax_liability these payments were applied as instructed the service also levied upon the bank account of corporation b the proceeds of the levy were less than the full amount of the tax_liability and less than the full amount of the nontrust fund liability due at the time of the involuntary payment the funds were applied to the nontrust fund portion of the corporation’s liabilities as dictated by the irm as a result of the levy the payroll checks of corporation b were not honored less than ninety days after the payments corporation a filed a chapter bankruptcy petition and corporation b had an involuntary chapter case commenced against it by the employees whose payroll checks had been dishonored in both cases the trustee asks to bring back into the bankruptcy_estate the payments made to the service as preferences under sec_547 of the bankruptcy code b c so that distribution can be made to wage claimants entitled to priority over the service’s claims under sec_507 of the code you have asked us to consider the applicability of the supreme court’s holding in 496_us_53 to these two cases specifically you have asked whether the service’s application of involuntary or undesignated payments to nontrust fund liabilities takes those payments out of the protection of the holding of begier that voluntary payment of trust_fund_taxes is not payment of property of the debtor and whether the service’s discretion to apply or re-apply undesignated or involuntary payments would permit the service to re- apply the payments so as to bring them under the protection of the holding in begier discussion sec_547 of the bankruptcy code allows the trustee to avoid certain transfers made by the debtor prior to filing bankruptcy and to bring the transferred property back into the bankruptcy_estate the section provides that t he trustee may avoid any transfer of an interest of the debtor in property to or for the benefit of a creditor gl-801332-99 for or on account of an antecedent debt owed by the debtor before such transfer was made made while the debtor was insolvent made - a on or within days before the filing of a petition or b between days and one year before the date of the filing of the petition if such creditor at the time of such transfer was an insider and that enables such creditor to receive more than such creditor would receive if - a the case were a case under chapter of this title b the transfer had not been made and c such creditor received payment of such debt to the extent provided by the provisions of this title b c sec_547 the primary purpose of this provision is to promote equality of distribution among the various creditors of the debtor see h_r rep pincite the trustee’s power to avoid preferential transfers made during the 90-day period prior to the bankruptcy filing precludes debtors from favoring one creditor over another by transferring property to creditors that would otherwise have been subject_to distribution according to the priorities of the bankruptcy code the trustee bears the burden of showing that all of the elements of sec_547 have been met b c sec_547 however a threshold matter for determining the existence of an avoidable preference is a finding that the subject property is an interest of the debtor in property in begier the supreme court adopted the service’s position that a voluntary prepetition payment of trust_fund_taxes cannot be avoided under sec_547 regardless of the source of such payments because the funds paid were not property of the debtor but were instead held in trust for the united_states under sec_7501 of the internal_revenue_code the debtor american international airways had made prepetition payments of air transportation excise_taxes collected from customers income taxes withheld from employee’s wages and fica_taxes withheld from employee’s wages the internal_revenue_code provides that these collected and withheld taxes assume the status of trust funds stating whenever any person is required to collect or withhold any internal revenue tax from any other person and to pay over such tax to the united_states the amount of tax so collected or withheld shall be held to be a special fund in trust for the united_states sec_7501 prior to payment the debtor and the service had agreed that the payments would be allocated to specific trust_fund_taxes the payments were made from two different accounts one a general operating account containing gl-801332-99 commingled trust and nontrust funds and one a segregated account established pursuant to sec_7512 used only for the deposit of withheld taxes the bankruptcy court held that the funds from the segregated account had been held in trust for the united_states and were not property of the debtor however the court allowed the trustee to avoid the payments from the general operating account because the service could not trace the funds to actual withheld or collected taxes the supreme court rejected the bankruptcy court’s reasoning and affirmed the third circuit’s holding that the payment from the general account could not be avoided the court held that withheld employment_taxes and collected excise_taxes need not be placed in a segregated account to be subject_to the trust imposed by sec_7501 rather the trust is created pursuant to that section upon the payment of wages to employees or collection_of_taxes from customers begier u s pincite the court further held that common-law tracing_rules are not applicable to sec_7501 this is because u nlike a common-law trust in which the settlor sets aside particular property as the trust res sec_7501 creates a_trust in an abstract ‘amount’ - a dollar figure not tied to any particular assets - rather than in the actual dollars withheld id pincite on the other hand congress expected that the irs would have to show some connection between the sec_7501 trust and the assets sought to be applied to the debtor’s trust-fund tax obligations id pincite relying on the legislative_history of the bankruptcy code the court concluded that congress expected the courts to apply reasonable assumptions to govern the tracing of trust funds and that one such reasonable assumption is that any voluntary payment of trust-fund taxes out of the debtor’s assets is not a transfer of the debtor’s property id pincite in his concurrence justice scalia reasoned that the voluntary payment actually creates the trust by identifying the payment as the trust fund but that the trust should be deemed to have been in existence from the time of the withholding or collection begier u s pincite scalia j concurring begier makes clear that a voluntary payment of trust_fund_taxes cannot be avoided by the bankruptcy trustee under the facts of that case both the debtor and the service at the time of payment were in agreement that the funds were trust_fund_taxes to be applied as such - thus begier involved a voluntary designated payment as you note the degree to which begier can be said to apply beyond those facts is the subject of disagreement among the courts your request asks us to consider the possible expansion of begier in three directions to voluntary but undesignated payments to involuntary payments and to payments whether voluntary or involuntary which the service initially applies to nontrust liabilities each of these variations on the facts of begier should be considered in light of how they would effect the core finding of the supreme court in that case that the transfer of funds was not a transfer of property of the debtor gl-801332-99 voluntary undesignated payments as you noted no court has squarely faced the question of whether voluntary undesignated payments which the service applies to trust_fund_taxes are avoidable as preferences however we see nothing in such a scenario which would make the reasoning of begier inapplicable begier held that congress intended courts to apply reasonable assumptions when determining whether a payment could be traced to funds held in trust the court relied on the legislative_history of the bankruptcy code particularly a house report which stated a payment of withholding taxes constitutes a payment of money held in trust under the sec_7501 and thus will not be a preference because the beneficiary of the trust the taxing authority is in a separate class with respect to those taxes if they have been properly held for payment as they have been if the debtor is able to make the payments h_r rep pincite as we stated before the court concluded that it was not necessary for trust funds to be segregated from other funds to find that they had been properly held for payment rather the nature or the floating trust is such that the ability to pay provides the nexus required to conclude that the funds were held in trust it would be illogical to conclude that although the funds were properly held for payment and the debtor was able to pay lack of designation by the debtor as trust fund payments destroyed the presumption that the funds were subject_to the a_trust although the debtor and the service in begier had agreed that the payments were of trust_fund_taxes the court placed little reliance on this fact in holding that the funds were subject_to the sec_7501 trust or that common-law tracing_rules did not apply in the instant cases as in begier if the funds were properly held for payment the debtor was able to pay and the payment was applied to trust_fund_taxes the service should argue that the funds were not property of the debtor and are thus not avoidable by the trustee involuntary payments similarly if the same funds are taken from the debtor involuntarily the funds could nevertheless have been held in trust for the government relying on the same legislative_history cited in begier the debtor was able to make the payment if the funds were available to be levied upon in the debtor’s account and thus they were properly held for payment in trust for the government this reasoning was adopted by the court in in re nash concrete form co 159_br_611 d mass which held that the debtor’s objective ability to make the payments established the requisite nexus to conclude that the levied funds were trust funds gl-801332-99 if the funds were held in a segregated account such as one established pursuant to sec_7512 there is no question that the payments cannot be avoided since they are directly traceable to withheld taxes your question then becomes exactly the one facing the court in begier whether such segregation is necessary to establish that trust funds were remitted and if not must the service trace the levied funds back to the withheld taxes we take the position that the same reasonable assumptions relied upon in determining that voluntary payments were made from trust funds would apply to determining the origin of involuntary payments as well application of funds to nontrust-fund taxes in the above discussion we have assumed as was the case in begier that the payments once received were applied to trust fund liabilities you have asked us to consider whether funds applied to nontrust liabilities might be beyond the avoidance powers of the trustee if the nexus required by begier can be established furthermore you argue that if application of the funds to nontrust fund taxes conclusively removes the payments from the protection of begier the service could cure that deficiency by reapplying the funds to trust liabilities however the issue here is not whether in a non-bankruptcy setting the payments previously applied to a particular liability could be reallocated to some other liability we agree that the service has broad authority to re-apply payments with the goal of maximizing collection rather the issue is whether the funds at the time of payment represented an interest of the debtor in property which would be subject_to the preference rules of sec_547 this office takes the position that the service cannot rely on begier to assert that funds applied to nontrust fund liabilities were not avoidable under sec_547 a court would be unlikely to accept the argument that such funds assumed trust fund status at the time of payment when the service receives an involuntary or undesignated payment it makes a choice to apply the payment in a manner which it believes best serves the interests of maximizing collection as you noted in your memorandum the courts have upheld the service’s right to make this choice see 703_f2d_1030 7th cir and in some circumstances to revisit that decision when more information comes to light see 961_f2d_867 9th cir 506_us_1050 939_f2d_816 9th cir thomas v united_states ustc big_number c d ill however the choice between applying a payment we would not however argue that funds seized from some source other the debtor’s accounts such as an account debtor were trust funds see in re hearing of illinois 110_br_380 bankr c d ill rejecting service’s reliance on begier where service levied on account receivable to collect trust-fund taxes gl-801332-99 to trust fund or nontrust liabilities is in this context a decision to designate the funds as either subject_to the trust imposed by sec_7501 or not if the government applies the payment to satisfy trust fund liabilities it is making the implicit decision that those funds were held in trust for the government and applying the same reasoning which supported the holding of begier were not property of the taxpayer in the cases you have described the subject payments have at no point been designated either by the service or the taxpayer as trust fund payments although begier established that the traditional common-law tracing_rules do not apply to the sec_7501 trust there must be some nexus between the funds received in payment and the taxes withheld or collected in a case in which the funds have never been identified as trust_fund_taxes at any point prior to the filing of the bankruptcy petition we fail to see how the service could argue that the requisite nexus has been established in fact the service’s designation of the funds at the time of payment as nontrust fund payments undercuts any argument that the funds were held in trust prior to remittance by the taxpayer you note that the debtor will not be harmed by the service re-allocating the payments and not turning them over to the trustee those harmed would be the wage claimants whose claims have priority over the service pursuant to sec_507 however potential harm to other creditors is the very concern for which sec_547 was placed in the bankruptcy code and courts are unlikely to view potential harm to a corporation which is about to be liquidated as a relevant consideration where it has been determined that property of the debtor has been transferred during the preference period fairness to all creditors rather than any concern over harm to the debtor is the rational supporting return of the property to the estate conclusion in 496_us_53 the supreme court held that a voluntary prepetition payment of trust_fund_taxes is not payment of property of the debtor and is thus not avoidable by the trustee as preference in the case of undesignated or involuntary payments the same reasonable assumptions should be applied to determine whether the funds received were held in trust for the united_states funds previously applied to nontrust fund taxes should not be re- applied following the commencement of a bankruptcy case in an attempt to bring the payments under the protection of begier if you have any questions please contact the attorney assigned to this matter at cc assistant regional_counsel gl western region
